Name: Commission Regulation (EC) No 756/2004 of 22 April 2004 prohibiting fishing for shrimp by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  economic geography
 Date Published: nan

 Avis juridique important|32004R0756Commission Regulation (EC) No 756/2004 of 22 April 2004 prohibiting fishing for shrimp by vessels flying the flag of a Member State Official Journal L 118 , 23/04/2004 P. 0035 - 0035Commission Regulation (EC) No 756/2004of 22 April 2004prohibiting fishing for shrimp by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(2) lays down quotas for shrimp for 2004.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of shrimp in the waters of NAFO division 3L by vessels flying the flag of a Member State or registered in a Member State have exhausted the quota allocated for 2004. The Community has prohibited fishing for this stock from 1 March 2004. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of shrimp in the waters of NAFO division 3L by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the quota allocated to the Community for 2004.Fishing for shrimp in the waters of NAFO division 3L by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 2004.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1).(2) OJ L 344, 31.12.2003, p. 1.